Citation Nr: 1438484	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA vocational rehabilitation and employment (VR&E) services under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation & Employment Office at the St. Petersburg, Florida, Regional Office (RO). 

In August 2009, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO. A copy of the transcript of the hearing is of record.  In March 2010, the Board remanded this matter for further development.

The Board recognizes that, while on remand, the Veteran requested a second Board hearing.  VA regulations provide that a hearing on appeal will be granted upon request by the Veteran or the Veteran's representative.  38 C.F.R. § 20.700 (2013). Here, the Veteran already requested and was provided a hearing on appeal before the Board in August 2009.  During that hearing, the Veteran presented testimony regarding the issue currently on appeal.  Applicable regulations provide that only one hearing before the Board will be conducted. 38 C.F.R. § 20.1507(b)(1) (2013).  Therefore, the Veteran's request for an additional hearing before the Board is denied

The Board has reviewed the Veteran's physical claims file, his vocational rehabilitation file, and also evidence available in his VA electronic files.


FINDINGS OF FACT

The Veteran's eligibility termination date for Chapter 31 benefits was May 17, 2000; he does not have a serious employment handicap and there is no basis for extending the basic period of eligibility.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation benefits pursuant to Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3103, 3106 (West 2002); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.41, 21.42, 21.44, 21.52 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeal for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions, to include notifying the claimant of information or evidence that is necessary to substantiate the claim, of what evidence the VA will obtain and what evidence it is the responsibility of the claimant to submit, and of all applicable time limits involved in processing the claim. 

In this case, the Veteran has been adequately notified of all these elements, to include letters dated in October 2006 and March 2008, and a written notification which was given to him in person during a November 2006 Vocational Rehabilitation and Employment Program Orientation.  Additionally, the Board observes that in the December 2007 statement of the case, the Veteran was notified of the new regulations pertaining to vocational rehabilitation, which were amended effective April 25, 2007.  See 72 Fed. Reg. 14, 041-43 (Mar. 26, 2007).  This matter was last readjudicated in May 2008.

The Board further finds that the duty to assist, as set forth in 38 C.F.R. § 21.33, 
has been satisfied in this case.  The Agency of Original Jurisdiction (AOJ) has provided the Veteran with all relevant forms and applications, and gathered supporting documentation from the Veteran's claims file.  Additionally, the AOJ provided the Veteran with evaluations in November 2006 and May 2011, which were performed by a vocational rehabilitation counselor.  Moreover, the Veteran was asked in March 2008 and April 2010 to submit any additional medical documentation, to include any private records, to support his claim.  He was further provided with blank authorization forms to complete in order for VA to obtain any identified private records.  However, the Veteran has not responded with either private records or a completed authorization form for the release of any private records in support of his current claim. 

The Veteran was afforded hearing related to his claim before a VLJ in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning the Veteran's symptomatology and theory of entitlement was elicited.  The Veteran further offered testimony regarding the impact of his thyroid disability on his occupational functioning.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board notes that its prior remand instructions have been complied with, inasmuch as ongoing VA treatment records have been obtained, a VA examination pertaining to the thyroid disability was provided, and an opinion regarding the Veteran's eligibility for Chapter 31 Vocational Rehabilitation benefits was obtained from a vocational rehabilitation counselor (VRC) in May 2011.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Analysis

The Veteran seeks vocational rehabilitation benefits on the basis that he is unable to perform his current occupational duties due to his service-connected thyroid disability.  Specifically, he contends that he is entitled to extension of his eligibility termination date for vocational rehabilitation benefits because his thyroid condition has worsened and is causing him difficulty at work, particularly with physical activity, due to symptoms such as muscle weakness and fatigue. 

Historically, by a May 6, 1988, rating action, the RO granted service connection   for status post subtotal thyroidectomy for thyroid cancer with hypothyroidism 
(10 percent from March 31, 1987, the day following the Veteran's separation from service).  In a letter dated May 17, 1988, the RO notified the Veteran of this award. In an August 16, 1988, letter, the RO encouraged the Veteran, as a service-connected veteran, to apply for vocational rehabilitation benefits.  In July 2006, the Veteran's initial application for vocational rehabilitation benefits was received.

Based on the foregoing, presuming (without conceding) that the requirements for basic entitlement are otherwise met, the Veteran would be entitled to vocational rehabilitation services until May 17, 2000, or 12 years following the date that VA notified him that he has a qualifying compensable service-connected disability.  38 C.F.R. §§ 21.41, 21.42.  Barring certain exceptions, a rehabilitation program may not be afforded to a veteran under Chapter 31 after the end of the 12-year period. 38 U.S.C.A. § 3103; 38 C.F.R. §§ 21.41, 21.42.  Thus, because the Veteran's basic period of eligibility for vocational rehabilitation services expired in May 2000, several years prior to his current July 2006 application for those benefits, the record must show that an extension of the period of eligibility is warranted.

Following a review of the record, the Board finds that the criteria for extension have not been met.  As is relevant to the current case, the evidence must show that an extension of the eligibility period for vocational rehabilitation is necessary so that the Veteran may be provided services to overcome a serious employment handicap.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  The Veteran has not alleged, and the record does not otherwise show, that he was prevented from participating in a vocational rehabilitation program during the period of eligibility from May 1988 to May 2000, due to his medical condition, a character of discharge matter, or a period of active duty.  38 U.S.C.A. § 3103(b), (f); 38 C.F.R. §§ 21.42(b), (c), 21.46.  On the contrary, the record supports that the Veteran was working in gainful and stable employment with Jersey Power and Light electrical plant until 1999, when the plant closed, and did not apply for vocational rehabilitation during that period, despite being encouraged to by VA in August 1988.  Nor has the Veteran asserted that his disability is so severe that a vocational goal is not reasonably feasible, and a VRC determined in May 2011 that a vocational goal is reasonably feasible.  38 U.S.C.A. § 3103(b), (d); 38 C.F.R. § 21.42(c).  

Thus, in order to establish entitlement to an extension of the eligibility period for vocational rehabilitation services, the evidence must establish that the Veteran has  a serious employment handicap.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  A serious employment handicap means a significant impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  38 U.S.C. 3101(7); 38 C.F.R. § 21.35.  A serious employment handicap exists where an individual has a significant vocational impairment (i.e., a significant impairment of the ability to prepare for, obtain, or keep employment consistent with his abilities, aptitudes, and interests); the effects of the significant vocational impairment are not overcome; and a service-connected disability contributes in a substantial part to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52.

Here, a vocational rehabilitation counselor has determined based on two separate evaluations of the Veteran that he does not have a serious employment handicap.  Following interviews of the Veteran in November 2006 and May 2011, and after reviewing a November 2010 VA endocrine examination report pertaining to the severity of the Veteran's thyroid condition and its impact on his occupational functioning, a vocational rehabilitation counselor expressly found that the Veteran does not have a serious employment handicap.  In forming her opinion, the VRC detailed the Veteran's work, training, and education history and found that a serious employment handicap was not present based on the evidence showing that he does not have an unstable work history, long periods of unemployment, a criminal history, problems with drug use or abuse, or neuropsychiatric issues.  Furthermore, she noted that he is not withdrawn from society and is not reliant on government programs.  

The May 2011 opinion is considered probative as it was based on an interview   with the Veteran, medical evidence of record, the VRC's expertise as a vocational expert, and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Furthermore, it is consistent with the prior November 2006 opinion that the Veteran does not have a serious employment handicap, and is further supported by the November 2010 VA examiner's opinion that the Veteran's thyroid disability does not prevent the Veteran from obtaining or maintaining gainful employment in sedentary and active sectors.  Significantly, there are no contrary opinions of record indicating that the Veteran does have a serious employment handicap.  

Other evidence also supports the May 2011 and November 2006 determinations that the Veteran does not have a serious employment handicap, or is otherwise unable to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  In this regard, as noted by the VRC in the May 2011 and November 2006 evaluations, the Veteran has retained stable employment and has not had long periods of unemployability, despite his thyroid disability.  He also reported during his May 2011 and/or November 2006 vocational rehabilitation evaluations that he has multiple licenses related to water treatment, as well as a commercial driver's license, and has 41 college level credits.  Additionally, he reported during his November 2010 VA endocrine examination that in his fulltime position as a prison instructor, he had not lost any time from work during the past 12-months due to his thyroid disability.  

While in November 2006, the VRC did find that the Veteran is not able to obtain and retain suitable employment within his interests, aptitudes, and abilities (i.e., has an employment handicap), in May 2011, he was notably still employed by the 
same employer (Charlotte Correctional Institution), albeit with some reported accommodations.  Further, just one year prior to the November 2006 evaluation, the Veteran sought and obtained new employment (with his current employer), after he found out that "some of his coworkers were making more money than he made."  He stated he took his present job "because it was more money and he was in charge."  The Veteran did not state that his thyroid disability was a factor in his position change, nor did he report any difficulty in obtaining his current position due to his thyroid disability. 

In any event, while the November 2006 and May 2011 vocational assessments    and the November 2010 VA endocrine examination show some impairment on occupational functioning caused by the Veteran's reported thyroid symptoms, particularly fatigue and weakness, he has not been determined by a VRC to have a serious employment handicap.  On the contrary, a VRC has explicitly determined on two separate occasions that the Veteran does not have a serious employment handicap, and the record otherwise shows that the Veteran has been able to obtain and retain employment consistent with his past work history and training.  As a serious employment handicap has not been shown, an extension of his basic eligibility period for vocational rehabilitation services is not warranted, and the appeal is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to VA vocational rehabilitation and employment (VR&E) services is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


